Name: Council Regulation (EC) No 1555/97 of 24 July 1997 establishing certain concessions in the form of a Community tariff quota for Turkey in 1997 in respect of hazelnuts
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  trade;  Europe;  plant product
 Date Published: nan

 No L 208/6 PENI Official Journal of the European Communities 2. 8 . 97 COUNCIL REGULATION (EC) No 1555/97 of 24 July 1997 establishing certain concessions in the form of a Community tariff quota for Turkey in 1997 in respect of hazelnuts THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden , Having regard to the proposal from the Commission , Whereas, under the Agreement establishing an Associa ­ tion between the European Economic Community and Turkey ('), concessions were granted to that country in respect of certain agricultural products; Whereas, following the accession of Austria, Finland and Sweden , the concession for hazelnuts should be adjusted to take account of the trade arrangements for that product which existed between Austria, Finland and Sweden , on the one hand, and Turkey, on the other; Whereas, in accordance with Articles 76, 102 and 128 of the 1994 Act of Accession , the Community is required to adopt the necessary measures to remedy this situation ; whereas those measures should take the form of autonom ­ ous Community tariff quotas covering the conventional preferential tariff concessions applied by Austria, Finland and Sweden ; Whereas the tariff quotas established by this Regulation for 1997 replace those established by Regulation (EC) No 819/96 (2) for 1996, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the import arrangements in the Community applicable to hazelnuts pursuant to the agreement concluded between the Community and Turkey, the existing Community tariff quota shall be increased autonomously in accordance with the Annex to this Regulation . Article 2 Articles 4 to 8 of Regulation (EC) No 1981 /94 (3) shall apply to the tariff concessions referred to in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Council The President M. FISCHBACH (2) OJ No L 111 , 4. 5. 1996, p . 3 . (3) OJ No L 199, 2. 8 . 1994, p . 1 . Regulation as last amended by Regulation (EC) No 592/97 (OJ No L 89, 4. 4 . 1997, p . 1 ).(  ) OJ No 217, 29 . 12. 1964, p . 3687/64 . 2. 8 . 97 I EN I Official Journal of the European Communities No L 208/7 ANNEX Preferential tariff quota opened for 1997 Order No CN code Description Conventional quota (in tonnes) (') Autonomous quota (in tonnes) Rate of duty applicable 09.0201 0802 21 00 0802 22 00 Hazelnuts , in shell or shelled 25 000 9 060 Free (') Existing quota opened under Community preferential agreements .